It being represented to me that counsel for the respective parties consents to the entry of a judgment of $10 per week until the dependent, George Milas, mentioned in the petition, attains the age of sixteen years; the payment of $150 on account of funeral expenses and a counsel fee of $400 to Henry Carless, counsel for the petitioner, one-half of which sum to be paid by each of the parties. The following representations were made to me:
That Anna Milas, the petitioner, was formerly the wife of Michael Bushinsky, by whom she had four children mentioned in the petition as Mary Bushinsky, Catherine Bushinsky, Michael Bushinsky and Julia Bushinsky. Her husband died in September, 1926. George Milas was a boarder at the home of the Bushinsky’s. Anna Milas, the petitioner, about December, 1926, went to live with him on a farm near Bound Brook. The four children of the Bushinsky’s lived there and one or more boarders. On July 12th, 1927, the said George Milas met with an accident while working for respondent, which caused his death at the Somerset Hospital, Somerville, New Jersey, on July 15th, 1927. Just before *655he died he went through a marriage ceremony at the hospital with the petitioner, which ceremony was performed by Herbert E. Durhan, recorder of the borough of Somerville. On January 16th, 1928, about six months after the death of George Milas, the said Anna Milas gave birth to the child mentioned in the petition as George Milas. The petitioner claimed that she was the common-law wife of George Milas from about December, 1926. The respondent denied this and claimed that it could not be, because he had a wife living in Europe and that during the period between December, 1926, and July, 1927, the said George Milas and Anna Milas did not live together as man and wife. The respondent also claimed that the child born on January 16th, 1928, was not the child of George Milas. Also that the respondent had paid to the petitioner $150 toward the funeral expenses of George Milas and a payment of $200 which it claimed was paid in settlement of all claims against the respondent.
* * ❖ % i',< %
Charles E. Corbin, Deputy Commissioner.